261 S.W.3d 649 (2008)
WILDHORSE SUMMIT DEVELOPMENT CORPORATION, Respondent/Cross-Appellant,
v.
ASSURANCE COMPANY OF AMERICA, Defendant, and
Charles L. Crane Agency Company, Appellant/Cross-Respondent.
No. ED 89102.
Missouri Court of Appeals, Eastern District, Division Four.
June 24, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 4, 2008.
Application for Transfer Denied September 30, 2008.
*650 Thomas J. Magee, St. Louis, MO, for appellant.
Joann Sandifer, Steven M. Berezney, Clayton, MO, Douglas S. Teasdale, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The Charles L. Crane Agency Company (hereinafter, "Crane") appeals from the trial court's judgment after a jury entered a verdict in favor of Wildhorse Summit Development Corporation d/b/a Schierholz Homes (hereinafter, "Wildhorse") on its claim of negligent procurement, of insurance. Crane raises- six points on appeal; Wildhorse cross-appeals.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the trial court's judgment pursuant to Rule 84.16(b).